internal_revenue_service department of the treasury number release date index number x y z corporation date date year state dear washington dc person to contact telephone number refer reply to cc psi 3-plr-166362-01 date date legend this letter responds to a letter written on your behalf dated date requesting a ruling regarding whether a life_tenant who holds stock under a life_estate created by a will qualifies as an eligible shareholder for s_corporation purposes under sec_1361 of the internal_revenue_code facts corporation is a holding_company which owns various subsidiaries y held stock in certain of these subsidiaries and that stock was exchanged for shares of stock in corporation on date y died in state leaving a provision in his will that bequeathed first to his wife z then to x a life_estate in his property including the stock of corporation the provision further provides that after the death of x the property will be held for x’s children until the children attain the age of at which time the children will own the plr-166362-01 stock outright under the provisions of the will x as a life_tenant has the right to income with no right to invade or make disposition of any part or portion of the principal x is authorized to sell transfer or assign the property for purposes of administering it only and for that purpose to invest or reinvest the property and any proceeds in investments deemed advisable provided the principal in value remains intact with a further provision that x shall not have the right to sell the stock in corporation except in compliance with restrictions requiring an offer to sell to the corporation and its profit sharing plan at a formula price it is represented that the formula price is below the current market_value x has been the life_tenant under the will since z died in year it is represented that under state law a life_tenant with the power to sell or dispose_of property devised to him or her for life with remainder to designated persons is a trustee or quasi trustee and occupies a fiduciary relationship to the remaindermen in the exercise of that power the life_tenant owes to the remaindermen the highest duty to act honorably and in good_faith a life_tenant is a trustee in the sense that he cannot injure or dispose_of property to the injury of the rights of the remaindermen but differs from a pure trustee in that he may use property for his exclusive benefit and take all income and profits it is represented that if the arrangement created under the will with respect to the stock is treated as a_trust then the arrangement would satisfy the requirements of a qualified_subchapter_s_trust qsst under sec_1361 d corporation intends to elect s_corporation status as of date accordingly x requests a ruling as to whether an s_corporation can have as a shareholder a life_tenant who holds her interest in the stock under a life_estate law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that for purposes of sec_1361 a qsst means a plr-166362-01 trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states conclusion based on the facts represented and the information submitted and provided that x makes a timely election to treat the arrangement created under the will with respect to the stock as a qsst we conclude that the qsst may be a permitted shareholder of an s_corporation this ruling is based upon the information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except for the specific ruling above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provisions of the code specifically we express or imply no opinion on whether corporation is otherwise eligible to be an s_corporation under a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes cc sincerely christine ellison branch chief branch office of the associate chief_counsel passthroughs and special industries
